Exhibit 99.2 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations All statements contained in this section that are not historical facts are based on current expectations. Words such as “believes”, “expects”, “anticipate”, “intends”, “plans” and “estimates” and variations of such words and similar words also identify forward-looking statements. Our actual results may differ materially. We caution you not to place undue reliance on any such forward-looking statements. We assume no obligation to update any forward-looking statements as a result of new information, subsequent events or any other circumstances. GENERAL As of December 31, 2007, we owned interests in 71 hotels in the eastern United States including 18 hotels owned through joint ventures. For purposes of the REIT qualification rules, we cannot directly operate any of our hotels. Instead, we must lease our hotels to a third party lessee or to a taxable REIT subsidiary, or TRS, provided that the TRS engages an eligible independent contractor to manage the hotels. With the exception of one hotel which is leased to an unrelated party under a fixed lease, as of December 31, 2007, we have leased all of our hotels to a wholly-owned TRS, a joint venture owned TRS, or an entity owned by our wholly-owned TRS. Each of these TRS entities will pay qualifying rent, and the TRS entities have entered into management contracts with qualified independent managers, including HHMLP, with respect to our hotels. We intend to lease all newly acquired hotels to a TRS. As of December 31, 2007, all of our hotels owned through interests in joint ventures are leased to TRSs that are wholly owned by those joint ventures or entities that are owned in part by our wholly owned TRS. The hotels owned by the joint ventures are managed by various management companies pursuant to the terms of certain management agreements. The TRS structure enables us to participate more directly in the operating performance of our hotels. The TRS directly receives all revenue from, and funds all expenses relating to hotel operations. The TRS is also subject to income tax on its earnings. The following table outlines operating results for the Company’s portfolio of wholly owned hotels and those owned through joint venture interests that are consolidated in our financial statements for the three years ended December 31, 2007, 2006 and 2005: CONSOLIDATED HOTELS: Year Ended 2007 Year Ended 2006 2007 vs. 2006 % Variance Year Ended 2005 2006 vs. 2005 % Variance Rooms Available 2,248,253 1,472,318 52.7 % 809,540 81.9 % Rooms Occupied 1,656,158 1,065,750 55.4 % 571,239 86.6 % Occupancy 73.66 % 72.39 % 1.8 % 70.56 % 2.6 % Average Daily Rate (ADR) $ 131.26 $ 116.24 12.9 % $ 106.03 9.6 % Revenue Per Available Room (RevPAR) $ 96.69 $ 84.14 14.9 % $ 74.82 12.5 % Room Revenues $ 217,393,817 $ 123,882,745 75.5 % $ 60,567,228 104.5 % Total Revenues $ 229,461,240 $ 132,354,355 73.4 % $ 65,493,349 102.1 % Hotel Operating Revenues from Discontinued Operations $ 6,684,896 $ 15,847,421 (57.8 %) $ 19,504,799 (18.8 %) The following table outlines operating results for the three years ended December 31, 2007, 2006 and 2005 for hotels we own through an unconsolidated joint venture interest. These operating results reflect 100% of the operating results of the property including our interest and the interests of our joint venture partners and other minority interest holders. UNCONSOLIDATED JOINT VENTURES: Year Ended 2007 Year Ended 2006 2007 vs. 2006 % Variance Year Ended 2005 2006 vs. 2005 % Variance Rooms Available 954,114 879,384 8.5 % 355,551 147.3 % Rooms Occupied 682,169 613,272 11.2 % 263,030 133.2 % Occupancy 71.50 % 69.74 % 2.5 % 73.98 % (5.7 %) Average Daily Rate (ADR) $ 144.51 $ 132.54 9.0 % $ 127.34 4.1 % Revenue Per Available Room (RevPAR) $ 103.32 $ 92.43 11.8 % $ 94.20 (1.9 %) Room Revenues $ 98,580,629 $ 81,285,744 21.3 % $ 33,492,953 142.7 % Total Revenues $ 130,167,451 $ 111,301,348 17.0 % $ 42,171,809 163.9 % 1 The increase in revenue per available room (“RevPAR”) during the years ended December 31, 2007 and 2006, was due primarily to the Company’s broadened strategic portfolio focus on stronger central business districts and primary suburban office parks; the size of the recent acquisitions as a percentage of the portfolio; franchise affiliations with stronger brands, such as Hyatt Summerfield Suite, Hilton Garden Inn, Residence Inn and Courtyard by Marriott; and a focus on improving the average daily rate (“ADR”). The increase in both rooms and total revenue can be attributed primarily to the hotels acquired during the respective periods. COMPARISON OF THE YEAR ENDED DECEMBER 31, 2, 2006 (dollars in thousands, except per share data) Revenue Our total revenues for the year ended December 31, 2007 consisted of hotel operating revenues, interest income from our development loan program, land lease revenue, hotel lease revenue and other revenue. Hotel operating revenues are recorded for wholly owned hotels that are leased to our wholly owned TRS and hotels owned through joint venture interests that are consolidated in our financial statements. Hotel operating revenues increased $97,107, or 73.4%, from $132,354 for the twelve months ended December 31, 2006 to $229,461 for the same period in 2007.The increase in revenues is primarily attributable to the acquisitions consummated in 2007 and improved RevPAR and occupancy at certain of our hotels. We acquired interests in the following six consolidated hotels during the twelve months ended December 31, 2006: Brand Location Acquisition Date Rooms 2007 Total Revenue Residence Inn Langhorne, PA 1/8/2007 100 $ 3,352 Residence Inn Carlisle, PA 1/10/2007 78 2,091 Holiday Inn Express Chester, NY 1/25/2007 80 2,367 Hampton Inn Seaport, NY 2/1/2007 65 5,200 Independent 373 Fifth Avenue 6/1/2007 70 3,051 Holiday Inn Norwich, CT 7/1/2007 100 1,689 493 $ 17,750 Revenues for all six hotels were recorded from the date of acquisition as hotel operating revenues. Further, hotel operating revenues for the year ended December 31, 2007 included revenues for a full year related to the following 22 hotels that were purchased during the twelve months ended December 31, 2006: 2 Brand Location Acquisition Date Rooms 2007 Total Revenue 2006 Total Revenue Courtyard Langhorne, PA 1/3/2006 118 $ 4,088 $ 4,312 Fairfield Inn Mt. Laurel, NJ 1/3/2006 118 2,697 2,760 Fairfield Inn Bethlehem, PA 1/3/2006 103 2,427 2,489 Courtyard Scranton, PA 2/1/2006 120 3,229 2,543 Residence Inn Tysons Corner, VA 2/2/2006 96 4,554 4,092 Hampton Inn Philadelphia, PA 2/15/2006 250 10,096 7,799 Hilton Garden Inn JFK Airport, NY 2/16/2006 188 9,745 7,883 Hawthorne Suites Franklin, MA 4/25/2006 100 2,642 1,877 Residence Inn North Dartmouth, MA 5/1/2006 96 3,015 2,386 Comfort Inn North Dartmouth, MA 5/1/2006 84 1,403 1,213 Holiday Inn Express Cambridge, MA 5/3/2006 112 4,370 2,950 Residence Inn Norwood, MA 7/27/2006 96 3,096 1,088 Holiday Inn Express Hauppauge, NY 9/1/2006 133 5,038 1,580 Hampton Inn Brookhaven, NY 9/6/2006 161 5,536 1,658 Courtyard Alexandria, VA 9/29/2006 203 7,014 1,301 Summerfield Suites White Plains, NY 12/27/2006 159 9,821 * Summerfield Suites Bridgewater, NJ 12/27/2006 128 5,650 * Summerfield Suites Gaithersburg, MD 12/27/2006 140 4,863 * Summerfield Suites Pleasant Hill, CA 12/27/2006 142 6,091 * Summerfield Suites Pleasanton, CA 12/27/2006 128 4,841 * Summerfield Suites Scottsdale, AZ 12/27/2006 164 6,350 * Summerfield Suites Charlotte, NC 12/27/2006 144 3,096 * 2,983 $ 109,662 $ 45,931 *Total Revenues for 2006 insignificant We invest in hotel development projects by providing secured first mortgage or mezzanine financing to hotel developers and through the acquisition of land that is then leased to hotel developers.Interest income is earned on our development loans at rates ranging between 10% and 13.5%.Interest income from development loans receivable was $6,046 for the twelve months ended December 31, 2007 compared to $2,487 for the same period in 2006.The average balance of development loans receivable outstanding in 2007 was higher than the average balance outstanding in 2006.This resulted in a $3,559, or 143.1%, increase in interest income. In June and July of 2006 we acquired two parcels of land which are being leased to hotel developers.Our net investment in these parcels is approximately $18,946. The land is leased to hotel developers at a minimum rental rate of 10% of our net investment in the land. On June 11, 2007 and July 11, 2007, we acquired two adjacent parcels of land which are being leased to a hotel developer that is owned in part by certain executives and affiliated trustees of the Company.Our net investment in these parcels is approximately $23,366. The land is leased to hotel developers at a minimum rental rate of 10% of our net investment in the land. Additional rents are paid by the lessee for the principal and interest on the mortgage, real estate taxes and insurance.During the year ended December 31, 2007, we recorded $4,860 in land lease revenue from these parcels.We incurred $2,721 in expense related to these land leases resulting in a contribution of $2,139 to our operating income during the twelve months ended December 31, Other revenue consists primarily of fees earned for asset management services provided to properties owned by two of our unconsolidated joint ventures.Other revenues increased $243, or 32.9%, from $737 during the twelve months ended December 31, 2006 to $980 during the twelve months ended December 31, 2007. 3 Income from unconsolidated joint venture investments increased $1,677 from $1,799 for the year ended December 31, 2006 to $3,476 for the year ended December 31, 2007.
